Citation Nr: 0701210	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-44 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1951 to July 
1956.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied an increased rating for PTSD and entitlement to TDIU.  

In November 2006, the veteran was informed by the Board that 
his substantive appeal was not timely received and that the 
issues currently on appeal had not been perfected.  The 
veteran and his representative were notified of the potential 
jurisdictional defect and were given an opportunity to 
present argument or evidence relevant to the jurisdictional 
question.  In November 2006, the representative asserted that 
the veteran was recently diagnosed with brain cancer and that 
the residual effects from the disease and treatment prevented 
him from filing a timely substantive appeal.  The 
representative requested that the Board grant an extension 
for the filing of the substantive appeal to December 16, 
2004, the date of receipt of the veteran's VA Form 9.  Under 
the circumstances, the Board finds that the veteran has 
demonstrated good cause for the delay in submitting a timely 
substantive appeal and, to this extent, his request for an 
extension is granted.  38 C.F.R. § 20.303 (2006).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

3.  The veteran's service-connected disabilities include 
PTSD, rated 50 percent disabling; tinnitus, rated 10 percent 
disabling, and bilateral defective hearing, rated 
noncompensably disabling.  The combined rating is 60 percent.  

4.  The veteran has a high school diploma and has 
occupational experience as a truck and bus driver, tree 
trimming service, and as a nurse assistant in a nursing home; 
the veteran is 74 years old and reportedly retired at age 62.  

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including 
Diagnostic Code (DC) 9411 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided appropriate VCAA notice and 
informed the veteran of the evidence that was needed to 
substantiate his claims for an increased rating and TDIU, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Although the VCAA letter did not include adequate notice of 
what was needed to establish an effective date, the issue of 
an earlier effective date was subsequently adjudicated and 
denied by the RO in November 2004.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Therefore, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and all private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  Additionally, the veteran 
was examined by VA on two occasions during the pendency of 
this appeal.  As there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Law and Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Initially, it should be noted that the veteran's psychiatric 
symptomatology and the findings on the two VA psychiatric 
examination and private examination as well as the VA 
outpatient reports conducted during the pendency of the 
appeal were not materially different.  The veteran reported 
depression, irritability, panic attacks, social isolation, 
sleep disturbance, nightmares, impaired concentration, and an 
inability to feel close to others.  

Reports by a private psychologist in March 2003 and July 2004 
offered conclusions to the effect that the veteran's 
psychiatric symptoms adversely affected his industrial 
adaptability and that he was unable to obtain or maintain 
employment due to inability to regulate his moods and 
behavior.  While the psychologist indicated that two 
psychological tests showed that the criteria for a diagnosis 
of PTSD were met, it is readily apparent that his conclusions 
were based entirely on the veteran's self-described history.  
The psychologist did not review the veteran's claims file, 
made no mention of any other medical reports, provided very 
few actual symptoms and/or objective findings, and offered no 
more than a conclusory opinion regarding the affect of the 
veteran's PTSD on his employability.  

In contrast, when examined by VA in April 2004, the VA 
psychiatrist indicated that he had reviewed the claims file 
and provided a detailed description of the veteran's 
military, occupational, and medical history.  He conducted 
interviews with the veteran and his wife independently and 
together, included a discussion and assessment of the 
clinical findings, and offered an analysis of the affects of 
the veteran's PTSD on his social and industrial adaptability.  
The examiner noted that the veteran had a good relationship 
with his ex-wife, particularly since he had stopped drinking, 
and that they lived together.  She reported that the veteran 
was irritable several times a week, but that he was never 
physically abusive.  

On examination, the veteran was neatly dressed and groomed.  
Eye contact was minimal, and he was cooperative and answered 
all questions freely.  The veteran's attention and 
concentration were not impaired, and his recent and remote 
memory was intact.  The veteran was alert and well oriented, 
and there was no evidence of delusional thinking, 
hallucinations, or other psychotic thought processes.  There 
was no indication of ritualistic behavior, though there was 
evidence of obsessiveness related to his war experiences.  
The veteran's speech and speed of processing were within 
normal limits, and he denied any homicidal or suicidal 
ideations.  His mood was mildly to moderately depressed.  The 
veteran indicated that he did not have any current difficulty 
with sleeping, but reported frequent dreams and/or nightmares 
of his war experiences.  He reported a normal energy level 
and minimal libido.  

The examiner commented that the veteran continued to re-
experience various elements of his war experiences in the 
form of dreams and intrusive thoughts, and demonstrated 
symptoms of avoidance behavior, startled response, and a 
considerable degree of irritability which occasionally 
flashed to a verbal anger episode.  The examiner noted that 
while the veteran's visual problems (bilateral macular 
degeneration) likely contributed to his level of inactivity, 
there was a moderate degree of psychosocial impairment 
related to his PTSD.  However, with respect to occupational 
impairment, the examiner opined that the veteran's PTSD had 
only a minimal affect on his industrial adaptability.  The 
diagnoses included PTSD and alcohol abuse, in remission, and 
the examiner offered a Global Assessment of Functioning (GAF) 
score of 50.  

The veteran's complaints, symptoms, and the examiner's 
assessment on a VA QTC examination in July 2005, was 
essentially the same as on the April 2004 VA psychiatric 
examination report.  The examiner reviewed the claims file 
and included a detailed description of the veteran's 
personal, military, medical, and social history, and a 
discussion of the findings on mental status examination.  The 
veteran reported nightmares, flashbacks, and intrusive 
thoughts of his experiences in Korea, but denied any suicidal 
or homicidal ideations.  He reported startled response, 
anxiety attacks, and said that he was paranoid when around 
people.  He also reported that he drank two to three beers a 
day, mainly to forget his pain.  On mental status 
examination, the veteran was well oriented, his dress was 
casual, his hygiene was average, and his behavior was 
appropriate.  His attention span and memory were adequate, 
and there was no evidence of any thought disorder.  The 
veteran denied any auditory hallucinations or obsessional 
rituals.  The examiner indicated that the veteran's mood 
swings were not to the extent of being manic.  The diagnosis 
was PTSD, moderately severe, and alcohol dependence, in 
remission.  The GAF score was 40.  The examiner opined that 
the veteran had a moderate degree of impairment from his 
Korean experiences.  

VA outpatient notes from 2002 to 2005 showed that the veteran 
attended outpatient counseling periodically.  The progress 
notes that included clinical findings indicated that the 
veteran was pleasant, conversant, and made good eye contact.  
A progress note in September 2005, indicated that the veteran 
had resumed his alcohol consumption and that he drank four to 
five beers a day.  On examination at that time, the veteran 
was alert, cooperative, and well oriented.  His thought 
processes were logical, clear and coherent, and goal 
directed.  He was casually dressed and his grooming was 
adequate.  He was cooperative, relaxed and made good eye 
contact, and his speech was normal in rate and tone.  His 
affect was not restricted or labile, and he denied any 
suicidal or homicidal ideations.  The GAF scores, when 
reported on all of the outpatient notes ranged from 58 to 65.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than 50 percent.  The clinical 
findings do not show the frequency, severity, or duration of 
psychiatric symptoms necessary for a rating of 70 percent or 
higher under the criteria cited above.  The material question 
at issue is whether the veteran has sufficient occupational 
and social impairment to disrupt his performance of 
occupational tasks to the extent set forth in the rating 
criteria described above for a higher evaluation of 70 
percent or greater.  38 C.F.R. § 4.130 (2006).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively moderate symptoms of PTSD, the Board does not find 
that the overall disability picture reflected in the evidence 
more nearly approximates the requirements for an evaluation 
in excess of 50 percent.  

The GAF scores during the pendency of this appeal ranged from 
40 to 65.  The GAF score is an indicator of the examiner's 
assessment of the individual's overall functioning at the 
time of the examination.  However, the Board is not required 
to assign a rating based merely on such score.  

A GAF score between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

A disability rating is assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126 (a) (2006).  As noted above, when evaluating the 
level of disability from a mental disorder, VA must consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

In this regard, the only health care provider who attempted 
to differentiate the degree of social and industrial 
impairment was the VA psychiatrist in April 2004.  The 
psychiatrist noted that while the veteran's psychosocial 
impairment was considerable, his industrial adaptability was 
only mildly impaired.  The examiner's findings and 
conclusions are consistent with the assessment of the QTC 
examiner and the findings from the various VA progress notes 
from 2002 to the present.  Although the QTC examiner rendered 
a GAF score of 40, he described the actual degree of 
impairment as moderate.  Given that the clinical findings 
were essentially the same as on the April 2004 VA examination 
and with the VA outpatient notes, the Board finds that the 
QTC examiner's opinion that the veteran's PTSD resulted in 
only moderate impairment is more probative than a simple 
numeric score, which did not differentiate the degree of 
social and industrial impairment.  

Furthermore, a 70 percent evaluation requires deficiencies in 
most areas due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any symptoms such as thought 
disorder, psychosis, suicidal ideation, obsessional rituals, 
near-continuous panic, impaired intellectual functioning, or 
impaired judgment.  On the two VA examinations and the 
outpatient progress notes that addressed specific 
symptomatology, the veteran's thought processes were goal 
directed, logical, and coherent.  Despite being divorced from 
his sixth wife, to whom he was married for over 25 years, 
they continue to reside in the same house and have a good 
relationship, though apparently sometimes strained because of 
the veteran's daily consumption of alcohol.  (See September 
2005 VA outpatient note).  

Clearly, the evidence shows reduced reliability and some 
problems with interpersonal relationships.  However, the 
evidence does not suggest that his PTSD symptoms are of such 
severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for an evaluation in excess of 50 percent for his PTSD.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While he has a single disability ratable at 
50 percent, his only other service-connected disabilities, 
tinnitus and bilateral defective hearing, are rated 10 
percent and noncompensably disabling, respectively, for a 
combined rating of 60 percent.  Thus, he does not satisfy the 
required combined rating of 70 percent or more to meet the 
threshold requirements for the requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran worked at a 
nursing home off and on for some 30 years as a nurse's 
assistant, and had additional occupational experience as a 
bus driver and truck driver prior to retiring.  (See December 
VA psychiatric report).  At this point, it should be noted 
that, despite a request for specific information regarding 
his employment history, the veteran has been less than 
forthcoming in providing a clear or accurate employment 
history.  For example, on his application for TDIU in April 
2003, he reported that he last worked full time in 1961 or 
1962.  However, when treated by VA for alcohol rehabilitation 
in February 1994, he stated that he had just recently quit a 
job.  On another occasion, he reported that he trimmed trees 
for some 20 years (See October 2002 private psychiatric 
report).  On VA examination in April 2004,the veteran 
reported that he retired when he was 62 years old.  The 
evidence of record shows that the veteran is 74 years old and 
has several nonservice-connected disabilities which 
significantly impair his employment prospects, including 
severe bilateral macular degeneration with visual acuity of 
finger count only, chronic obstructive pulmonary disease 
(COPD), and brain cancer.  He also has a history of alcohol 
abuse and, despite several attempts to quit, he continues to 
consume alcohol on a daily basis.  

In any event, his service-connected PTSD is not significantly 
disabling and he has never been hospitalized for his PTSD, 
tinnitus, or hearing loss.  The Board finds that the private 
psychologist's opinion that the veteran was unemployable due 
to symptoms of PTSD, was based largely on a the veteran's 
self-described history which included inaccurate and 
misleading assertions.  For example, the veteran reported 
that he had been hospitalized twice for "his nerves" and 
that he stopped drinking (See October 2002 and July 2005 
reports). As indicated above, the veteran has never been 
hospitalized for his PTSD and he has admitted subsequently 
that he drinks several beers a day.  Based on the totality of 
the competent evidence of record, the Board finds that the 
veteran's service-connected disabilities, alone do not cause 
marked interference with employment or renders him 
unemployable.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education occupational 
background, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

An increased evaluation for PTSD is denied.  

Entitlement to TDIU is denied.  




		
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


